Exhibit 10.42


January 25, 2017


VIA EMAIL AND HAND DELIVERY



Thomas J. Farrell




Dear Tom:
This letter sets forth the substance of our agreement (the “Agreement”)
regarding your transition and separation from Bellicum Pharmaceuticals, Inc.
(the “Company”). This Agreement will become effective only upon the Effective
Date specified in Section 12 below.
1.Separation. Your employment from any and all employment and officer positions
you hold or have held shall cease effective January 30, 2017 (the “Separation
Date”), which will be your last day of employment with the Company. Your service
on the Company’s Board of Directors (the “Board”) shall also cease as of the
Separation Date. Pursuant to the terms of your Third Amended & Restated
Employment Agreement with the Company dated November 17, 2014 (the “Employment
Agreement”), and provided that the Effective Date occurs, the Company will
provide you with the involuntary termination benefits specified in Section 7(b)
of your Employment Agreement, which include, for the avoidance of doubt (i)
continued payment of your base salary for twelve (12) months (the “Severance
Period”), (ii) a lump sum amount equal to your pro-rated target performance
bonus for 2017 and (iii) payment of COBRA premiums for up to twelve (12) months,
each as further described in Section 7(b) of your Employment Agreement
(collectively, the “Separation Benefits”). The Separation Benefits will be paid
in the forms and at the times specified in the Employment Agreement. Your
receipt of the Separation Benefits is expressly conditioned upon your continuing
to comply with your obligations under the Employment Agreement, including
Sections 8 through 11 thereof, and the Effective Date.
2.    Consultancy. The Company agrees to retain you as a consultant, and you
agree to provide consulting services, under the terms specified below.
a.    Consulting Period. The consulting relationship shall commence on the
Separation Date and continue until the earlier of: (i) the date that is eighteen
(18) months from the Separation Date; (ii) in the event you breach your
Post-Employment Obligations (as defined in Section 2(e) below), the date of any
such breach; or (iii) a date mutually agreed between you and the Board (the
“Consulting Period”).
b.    Consulting Services. You agree to make yourself available to provide
consulting services consistent with your expertise and experience, at the
request of the Board, up to a maximum of ten (10) hours per month (the
“Consulting Services”). You agree to exercise the highest degree of
professionalism and utilize your expertise and creative talents to the fullest
in performing the Consulting Services. Your relationship with the Company during
the Consulting Period will be that of an independent contractor, and nothing in
this Agreement is intended to, or should be construed to, create a partnership,
agency, joint venture or employment relationship after the Separation Date.




    
 

--------------------------------------------------------------------------------





c.    Consulting Compensation. You will be paid at the rate of $5,000 per month
for your Consulting Services during the Consulting Period (the “Consulting
Fees”). The Consulting Fees shall be payable in equal monthly installments on
the first payroll date following each month and, because you will be providing
the Consulting Services as an independent contractor, the Company will not
withhold any amount for taxes, social security or other payroll deductions from
the Consulting Fees. In addition, in exchange for your Consulting Services and
promises in this Agreement, the Company will extend the Severance Period for
purposes of your continued base salary payments under the Employment Agreement
for an additional six (6) months, paid over the Company’s regular payroll
schedule and subject to all applicable taxes as may be required to be withheld
pursuant to any applicable law or regulation.
d.    Protection of Confidential and Proprietary Information, Non-Compete
Period. You acknowledge your obligations and promises to the Company under
Sections 8 (Confidential Information), Section 9 (Non-Competition;
Non-Solicitation; etc.), Section 10 (Injunction) and Section 11 (Inventions) of
the Employment Agreement (the “Post-Employment Obligations”) and you agree that
such Post-Employment Obligations shall continue to apply in full force and
effect during the Consulting Period; for the avoidance of doubt, the length of
the Non-Compete Period (as defined in the Employment Agreement) extends through
the Consulting Period and your continued receipt of the Consulting Fees and
Separation Benefits during the Consulting Period is contingent on your
compliance with the Post-Employment Obligations. Any and all work product you
create in connection with the Consulting Services will be the sole and exclusive
property of the Company. You hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services.
e.    Authority and Facilities Usage During Consulting Period. After the
Separation Date, you will have no authority, in the absence of the express
written consent of the Board or the Company’s Chief Executive Officer (the
“CEO”), to bind the Company (or to represent that you have authority to bind the
Company) to any contractual obligations, whether written, oral or implied. You
hereby agree that after the Separation Date, you will not represent or purport
to represent the Company in any manner whatsoever to any third party unless
authorized to do so in writing by the Board or CEO. Access to and use of Company
facilities or equipment to perform the Consulting Services will be coordinated
through the Board or CEO.
f.    Breach of Obligations. If you breach your Post-Employment Obligations or
the nondisparagement obligations under this Agreement during the Consulting
Period, the Company’s obligation to pay you Consulting Compensation and your
severance under the Employment Agreement will cease immediately. Nothing in this
Paragraph waives the Company’s right to pursue other action against you for any
breach of your obligations under this Agreement or the Employment Agreement.
3.    Accrued Salary and Vacation. On the Separation Date, the Company shall pay
you all accrued salary, and all accrued and unused vacation, earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law.
4.    Equity Awards. The stock options to purchase Company common stock that you
hold as of your Separation Date (the “Options”) and the restricted stock units
to be issued to you




2.
 

--------------------------------------------------------------------------------





in Company common stock that you hold as of your Separation Date (the “RSUs”
and, collectively with the Options, the “Equity Awards”) will continue to vest
during the Consulting Period. All terms, conditions, and limitations applicable
to your Equity Awards will remain in full force and effect pursuant to the
applicable Equity Award agreements between you and the Company, the applicable
equity incentive plan documents, and any other documents applicable to the
Equity Awards (the “Equity Documents”). Pursuant to the Equity Documents, you
will be eligible to exercise any vested Options for up to a period of three (3)
months immediately following the conclusion of the Consulting Period and you
will immediately forfeit any unvested RSUs upon conclusion of the Consulting
Period. Pursuant to tax rules, any Options that you hold which are “incentive
stock options” under Section 422 of the Internal Revenue Code of 1986, as
amended, shall cease to qualify as “incentive stock options” on the date three
(3) months following your Separation Date. You are advised by the Company to
seek independent legal advice with respect to tax and securities law issues
regarding your Options and any sale of Company stock you may make.
5.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date. For the avoidance of doubt, you
and the Company acknowledge that you have been paid your annual performance
bonus for 2016, based on the extent to which the goals previously established
for such bonus were achieved, as determined by the Board in its sole discretion.
Because your relationship with the Company during the Consulting Period will be
that of an independent contractor, other than the severance benefits set forth
in this Agreement, you will not be entitled to any of the benefits that the
Company may make available to its employees, including but not limited to, group
health or life insurance, equity or option vesting, profit-sharing or retirement
benefits, and you acknowledge and agree that your relationship with the Company
during the Consulting Period will not be subject to the Fair Labor Standards Act
or other laws or regulations governing employment relationships.
6.    Expense Reimbursement. You agree that, no later than thirty (30) days
following the Separation Date, you will submit your final documented employee
expense reimbursement statement reflecting all business expenses you incurred
through the Separation Date, if any, for which you seek reimbursement. You will
also be reimbursed for reasonable and appropriate expenses you incur in
performing the Consulting Services. All claims for reimbursement shall be
submitted by documented business expense report upon Company-approved forms and
shall include receipts. The Company will reimburse you for these expenses
pursuant to its regular business practice.
7.    Return of Company Property. You hereby represent that you have returned to
the Company all Company documents (and all copies thereof) and other Company
property in your possession or control, including, but not limited to, Company
files, correspondence, memoranda, notes, notebooks, drawings, books and records,
plans, forecasts, reports, proposals, studies, agreements, financial
information, personnel information, sales and marketing information, research
and development information, systems information, specifications,
computer-recorded information, tangible property and equipment, credit cards,
entry cards, identification badges and keys; and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part) (“Company Property”);
provided, however, that the foregoing shall not apply to information and
documentation you received solely in your capacity as a member of the Board, or
as a stockholder, option holder or restricted stock




3.
 

--------------------------------------------------------------------------------





unit holder of the Company. You also represent that you have performed a good
faith search to ensure that you are no longer in possession or control of any
Company Property.
8.    Nondisparagement. Both you and the Company (and its officers and
directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, to any third party in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that both you and the Company may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
9.    Release. In exchange for the consideration provided to you by this
Agreement that you are not otherwise entitled to receive, you hereby generally
and completely release the Company and its directors, officers, employees,
shareholders, members, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to your signing this Agreement. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
and the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”). The claims
described above that you are releasing do not include: (1) any rights which
cannot be waived as a matter of law; or (2) any claims arising from breach of
this Agreement.  Nothing in this Agreement prevents you from filing a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, the “Government Agencies”). You
understand this Agreement does not limit your ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any claims that you have released and any rights you
have waived by signing this Agreement.
10.    ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under ADEA, and that the
consideration given for the waiver and release in the preceding paragraph is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this




4.
 

--------------------------------------------------------------------------------





Agreement; (b) you should consult with an attorney prior to executing this
Agreement; (c) you have twenty-one (21) days after the date of your receipt of
this Agreement to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (d) you have seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement will not be effective until the date upon
which the revocation period has expired without your having revoked (the
“Effective Date”), and you will not receive the benefits specified by this
Agreement unless and until it becomes effective.
11.    Disputes. Any dispute or controversy between you and the Company, arising
out of or relating to this Agreement, the breach of this Agreement, your
employment or consulting to the Company, or otherwise, shall be settled by
binding arbitration conducted by and before a single arbitrator in Houston,
Texas administered by the American Arbitration Association in accordance with
its Employment Arbitration Rules (the “AAA Rules”) then in effect and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both you and the Company hereby waive the right to a trial
by jury or judge, or by administrative proceeding, for any covered claim or
dispute. To the extent the AAA Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and you.
All claims, disputes, or causes of action under this Agreement, whether by you
or the Company, must be brought in an individual capacity, and shall not be
brought as a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. This Agreement is made under the provisions of the Federal
Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be construed and
governed accordingly. It is the parties’ intention that both the procedural and
the substantive provisions of the FAA shall apply. Questions of arbitrability
(that is whether an issue is subject to arbitration under this agreement) shall
be decided by the arbitrator. Likewise, procedural questions which grow out of
the dispute and bear on the final disposition are also matters for the
arbitrator. However, where a party already has initiated a judicial proceeding,
a court may decide procedural questions that grow out of the dispute and bear on
the final disposition of the matter. Each party shall bear its or his costs and
expenses in any arbitration hereunder and one-half of the arbitrator’s fees and
costs; provided, however, that the arbitrator shall have the discretion to award
the prevailing party reimbursement of its or his reasonable attorney’s fees and
costs, unless such award is prohibited by applicable law. Notwithstanding the
foregoing, you and the Company shall each have the right to resolve any dispute
or cause of action involving trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights, and rights under patent, trademark, or copyright law) by court action
instead of arbitration.




5.
 

--------------------------------------------------------------------------------





12.    Miscellaneous. This Agreement, together with the continuing obligations
under the Employment Agreement described herein, constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and an authorized member of the Board. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. The failure to enforce any breach of this
Agreement shall not be deemed to be a waiver of any other or subsequent breach.
For purposes of construing this Agreement, any ambiguities shall not be
construed against either party as the drafter. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of Texas as applied to
contracts made and to be performed entirely within Texas. This Agreement may be
executed in counterparts or with facsimile signatures, which shall be deemed
equivalent to originals.
If this Agreement is acceptable to you, please sign below and return one
original to me.
I wish you all the best in your future endeavors.
Sincerely,
Bellicum Pharmaceuticals, Inc.
By: /s/ Jon P. Stonehouse
Jon P. Stonehouse
Chairman of the Compensation Committee
of the Board of Directors






AGREED AND ACCEPTED:
/s/ Thomas J. Farrell             January 25, 2017
Thomas J. Farrell                         Date






6.
 